

EXHIBIT 10.1


Second Amendment to the
Delta Air Lines, Inc. 2007 Performance Compensation Plan
Section 5(b) of the Delta Air Lines, Inc. 2007 Performance Compensation Plan
2007 Plan shall be deleted in its entirety and replaced by the following:
“(b)
Share Counting. Any Shares subject to an Award (but not including any Substitute
Award), that expires, is cancelled, forfeited, or otherwise terminates without
the delivery of Shares shall again be, or shall become, available for
distribution under the Plan; provided, however, that (i) any Shares tendered in
payment of an Option, (ii) Shares withheld by the Company to satisfy any tax
withholding obligation with respect to the exercise of an Option or SAR, or
(iii) Shares covered by a stock-settled SAR or other Awards that were not issued
upon the settlement of the Award, shall not again be available for distribution
under the Plan.”




1

